Title: From James Madison to John Milledge, 18 August 1804
From: Madison, James
To: Milledge, John



Sir
Department of State August 18th. 1804.
It being understood that the Legislature of Georgia has ratified the proposed amendment to the constitution of the U. States concerning the election of President & Vice President, and the requisite number of States, including Georgia having concurred in that proposition, I take the liberty of intimating to you that no exemplification of the ratifying act of her Legislature has yet been received, & that the official notification required by law from the Department of State, awaits that formality only. Not doubting, Sir, that whether the failure has happened from miscarriage or otherwise, no time will be lost in forwarding the necessary document, I have the honor to remain with sentiments of great respect and consideration, your Most Obedient hble servt
James Madison
